                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
                                                     §          CASE NO. 6:07-CR-95
  vs.                                                §
                                                     §
                                                     §
  DAJAMUEL DIONE FLOYD (4)                           §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                   ON REVOCATION OF SUPERVISED RELEASE

        The Court referred a petition alleging violations of supervised release conditions to United

States Magistrate Judge K. Nicole Mitchell at Tyler, Texas, for consideration. The Court

has received and considered the Report of the United States Magistrate Judge, along with the

record, pleadings, and all available evidence.

        At the close of the June 28, 2019 revocation hearing, Defendant and defense counsel signed

a standard form waiving their right to object to the proposed findings and recommendations

contained in the United States Magistrate Judge’s Report, consenting to revocation of supervised

release and consenting to the imposition of the sentence recommended in the Report. Counsel for

the Government orally waived the right to object to the Report. Defendant also waived his right to

be present and speak before the District Judge imposes the recommended sentence. Therefore, the

Court may act on the Report and Recommendation immediately.

        Accordingly, the Court finds that the findings of fact and conclusions of law of the

Magistrate Judge are correct and hereby ADOPTS the Report of the Magistrate Judge. It is

therefore




                                                 1
       ORDERED that Defendant’s plea of true to Allegation 4 as set forth in the petition is

ACCEPTED. Based upon Defendant’s plea of true to Allegation 4 in the petition, the Court finds

that Defendant violated the conditions of his supervised release. It is further

       ORDERED that Dajamuel Dione Floyd’s supervised release is REVOKED. Judgment

and commitment will be entered separately, in accordance with the Magistrate Judge’s

recommendations. It is finally

       ORDERED that Defendant be committed to the custody of the Bureau of Prisons for a

term of imprisonment of 14 months, with no further supervised release. The Court recommends

service of sentence at FCI Texarkana or Seagoville.

       So ORDERED and SIGNED this 8th                day of July, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
